Citation Nr: 0707862	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial staged disability evaluation in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine, for the period from November 29, 1983 through 
October 2, 2000.

2.  Entitlement to an initial staged disability evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine, for the period from October 3, 2000 through 
February 9, 2003.

3.  Entitlement to an initial staged disability evaluation in 
excess of 50 percent for degenerative disc disease of the 
lumbar spine, for the period from February 10, 2003 through 
June 30, 2005.

4.  Entitlement to an initial staged disability evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine, for the period from July 1, 2005.

5.  Entitlement to service connection for depression, 
including as secondary to service-connected degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2001 and August 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In June 2001, the veteran was granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent initial disability evaluation, effective October 
3, 2000.  In an October 2002 rating decision, the RO granted 
service connection for the low back disability retroactively 
effective from November 29, 1983, and assigned a 10 percent 
staged initial disability rating through October 2, 2000.  In 
an April 2003 rating decision, a 50 percent staged initial 
evaluation was assigned, effective February 10, 2003.  In an 
April 2005 rating decision, a staged initial disability 
evaluation of 20 percent was assigned for the degenerative 
disc disease of the lumbar spine, effective July 1, 2005.

The veteran has requested that the 50 percent staged initial 
rating also be assigned prior to February 10, 2003.  The 
Board notes that the disposition of the veteran's request in 
this regard is encompassed in the Board's consideration of 
entitlement to staged initial ratings in excess of 10 percent 
prior to October 3, 2000 and in excess of 20 percent prior to 
February 10, 2003.  As such, separate adjudication of a claim 
for an earlier effective date for the grant of a staged 
initial rating of 50 percent would be redundant and not 
appropriate for appellate consideration.  

An August 2004 rating decision denied entitlement to service 
connection for depression, including as secondary to service-
connected degenerative disc disease of the lumbar spine.  

This case was previously before the Board in December 2003, 
whereupon it was  remanded to the RO for further development 
and consideration.  This additional development occurred via 
the Appeals Management Center (AMC) in Washington, DC, and 
the AMC issued a March 2006 supplemental statement of the 
case (SSOC), before returning the case to the Board.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims.  The claims are being remanded to 
the RO via the Appeals Management Center (AMC).  VA will 
notify the veteran if further action is required on his part.


REMAND



During the pendency of the veteran's appeal, the criteria for 
evaluating disability of the spine were amended effective 
September 23, 2002, and effective September 26, 2003.  In the 
December 2003 Board remand, it was requested that the veteran 
be provided with all applicable rating criteria, including as 
in effect prior to, and from, September 23, 2002, and 
effective September 26, 2003.  However, no SSOC issued 
thereafter included the full and complete rating criteria for 
consideration in evaluating the degenerative disc disease of 
the lumbar spine throughout the rating periods on appeal.  
The Board acknowledges that the April 2002 statement of the 
case provided the provisions of Diagnostic Code 5292 and 
Diagnostic Code 5293, as in effect prior to September 23, 
2002, and that the supplemental statement of the case issued 
in March 2006 summarily discussed the provisions of 
Diagnostic Code 5242, for evaluating limitation of motion of 
the lumbar spine.  However, the Board finds that the criteria 
for rating the disability at issue under Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, and under Diagnostic Code 5243, effective from 
September 26, 2003, have not been provided.  Hence, the RO 
has not complied with the Board's December 2003 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate that the veteran 
has received adequate VCAA notice with regard to his claim 
for service connection for depression as secondary to his 
service-connected degenerative disc disease of the lumbar 
spine. In this regard, the Board acknowledges that the 
veteran was informed as to the first three elements of a 
service connection claim, on a direct incurrence basis, in an 
April 2004 VCAA notice letter.  The Board also acknowledges 
that the veteran was informed in a December 2006 letter that 
a disability rating and an effective date will be assigned if 
service connection is awarded, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and/or 
evidence needed to establish service 
connection for a psychiatric disability, to 
include depression, on a secondary basis.  

2.  Readjudicate the issue of entitlement 
to service connection for depression, 
including as secondary to service-connected 
degenerative disc disease, and the claims 
of entitlement to increased initial staged 
disability evaluations for his degenerative 
disc disease of the lumbar spine.  In 
readjudicating entitlement to increased 
initial staged disability evaluations for 
the low back disability, specific 
consideration must be given to the 
provisions of Diagnostic Code 5293, as 
effective from September 23, 2002 through 
September 25, 2003, and the provisions of 
Diagnostic Code 5243, as effective 
September 26, 2003, as appropriate for the 
rating period.  

If any benefit sought remains denied, the 
RO should issue a supplemental statement of 
the case (SSOC) and afford the appropriate 
opportunity to respond.  If the SSOC 
reflects denial of an increased initial 
staged rating for any period from September 
23, 2002, the SSOC must outline the 
provisions of Diagnostic Code 5293, as 
effective from September 23, 2002 through 
September 25, 2003, and the provisions of 
Diagnostic Code 5243, as effective 
September 26, 2003.  Thereafter, the claims 
must be returned to the Board for further 
appellate consideration, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

